Pennington, J.
Concurred with his brethren in allowing a rule for a foreign jury; but it was decidedly against that for a trial at bar. In the first place, he did not think the plaintiff within the act of Assembly as ib respected the sum in controversy; but if he was, he could perceive no necessity for a trial at bar; he was of opinion that this court listened too readily to applications for trials at bar. Trials at bar were very expensive, and oftentimes oppressive and ruinous to the parties, by compelling the attendance of themselves, their counsel, witnesses, and jurors, at a great distance from their homes, and at an immense expense. Besides, since the practice had been obtained of reserving points at [387] circuit, there could be very little, if any use for trials at bar. If any difficulty arose at the circuit, the [*] point was reserved, and afterwards deliberately argued and decided at the bar.
Both rules allowed.
Distinguished in State Bank Trenton v. Evans, 2 Gr. 298.